DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The final office action is in response to the applicant’s argument 02/25/2021. Claim 1 is amended. Claims 6,19-20 have been cancelled.

Response to Arguments
Applicant’s arguments dated 02/25/2021 with respect to the rejection(s) of under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ofensend (US 2327057) in view of Suzuki (US 6302174).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 7-8, 14, and 21-22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ofensend (US 2327057, attached in IDS) in view of Suzuki (US 6302174).
Regarding claim 1, Ofensend discloses a tire comprising a tread portion wherein the tread portion is provided with at least one main groove extending continuously in a tire circumferential direction (as shown in the Figure below), a first groove wall, which is one of groove walls of the main groove (as shown in the Figure below), is provided with at least one first recessed portion recessed outwardly in a groove width direction from a corresponding one of groove edges of the main groove on a ground contacting surface of the tread portion (Figure 9, recessed portion-40a, page 2 col 2, line 21-24), and in the first recessed portion, a recess amount from the corresponding one of the groove edges gradually decreases toward both sides in the tire circumferential direction from a deepest portion recessed most outwardly in the groove width direction (Figure 8 showing that its rounded end portions in the circumferential directions from a deepest portion).
Ofensend discloses the first groove wall is provided with at least one second recessed portion recessed (41 a, Figure-8) outwardly in the groove width direction from the corresponding one of the groove edges and having the recess amount from the corresponding one of the groove edges constant in the tire circumferential direction (Figure 8).
Further, Ofensend did not disclose the second recessed portion has a length in the tire circumferential direction smaller than that of the first recessed portion. In the same field of endeavor pertaining to the art, Suzuki discloses a recessed portion smaller than the recessed portion of Ofensend in the tire circumferential direction (Suzuki: Figure 1, recessed portion-5a and 5b).  The second recessed portion of Offensend can be modified by Suzuki’s recessed portion which is smaller in size as recited in the claim
It would be obvious for one ordinary skilled in the art to modify the teachings of Ofensend second recessed portion with that of Suzuki smaller recessed portion  for the purpose of as stated by Suzuki being wet grip performance can be further improved (col 3, line 32-33).



    PNG
    media_image1.png
    373
    499
    media_image1.png
    Greyscale

Regarding claim 2, Ofensend discloses the first recessed portion is provided on a side of a groove bottom of the groove wall (Figure 9).
Regarding claims 4 and 14, Ofensend discloses a lateral cross-sectional view of the first recessed portion passing through the deepest portion, the recess amount gradually decreases outwardly in a tire radial direction from the deepest portion. (Figure 8, it has rounded end portions in the circumferential directions from a deepest portion with decrease in the recess amount).
Regarding claim 7, Ofensend discloses a maximum recess amount of the second recessed portion is smaller than the recess amount at the deepest portion of the first recessed portion (Figure 8 showing 41 a recess is smaller than the 40 a recess depth).
Regarding claim 8, Ofensend discloses the first groove wall has the first recessed portions and the second recessed portions arranged alternately in the tire circumferential direction (Figure 8).
Regarding Claim 21, Ofensend discloses the at least one first recessed portion and the at least one second recessed portion are provided on a same first groove wall (Figure 8, first  recessed portion-40a, second recessed portion-41a).
Regarding Claim 22, Ofensend discloses the first and second recessed portion but did not disclose that the at least one first recessed portion is connected with the at least one second recessed portion. In the same field of endeavor pertaining to the art, Suzuki discloses one first recessed portion is connected with the at least one second recessed portion (Figure 1, two recessed portion are connected-10a).
It would be obvious for one ordinary skilled in the art to combine the teachings of Ofensend with that of Suzuki for the purpose of as stated by Suzuki being wet grip performance can be further improved (col 3, line 32-33).

Claims 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofensend (US 2327057) in view of Suzuki (US 6302174) further in view of Janajreh et. al. (US 6412531).
Regarding claims 9, Ofensend discloses that first groove wall has the first recessed portion but did not disclose that second groove wall has at least one first recessed portion, Janajreh discloses a second groove wall, which is the other one of the groove walls of the main groove, is provided with at least one first recessed portion (Figure 6, two groove walls 30 and 32 has the first recessed portion-140).
Regarding claim 10, Ofensend discloses that first groove wall has the first recessed portions but did not disclose that each of the first groove wall and the second groove wall is provided with a plurality of the first recessed portions . Janajreh discloses  each of the first groove wall and the second groove wall is provided with a plurality of the first recessed portions, and the first recessed portions provided in the first groove wall and the first recessed potions provided in the second groove wall are arranged alternately in the tire circumferential direction (Figure 6, showing first recessed portion-140 is arranged alternately in the two groove walls 30 and 32).
Regarding claim 12, Janajreh discloses a sipe extending outwardly in the groove width direction from the main groove, wherein the sipe is connected with the first recessed portion (Figures 2-3, sipes 28, col 4, line 51-54).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofensend (US 2327057) and Suzuki (US 6302174) in view of  Janajreh et. al. (US 6412531) as applied in claim 10, further  in view of Iizuka et. al. (US 6595254).
Regarding claim 11, Ofensend/Janajreh each of the first groove wall and the second groove wall is provided with a plurality of the first recessed portions, but did not explicitly disclose that main groove has two grooves adjacent to each other. In the same field of endeavor pertaining to the art of pneumatic tyre,Iizuka  discloses two main grooves-7b (Figure 2), where each of the first main groove and the second main groove, the first recessed portions provided in the first groove wall and the first recessed portions (9) provided in the second groove wall are arranged alternately in the tire circumferential direction in the same phase with each other (Figure 3).
It would be obvious for one ordinary skilled in the art to modify Ofensend /Janajreh with that of Iizuka’s teachings for the purpose of effectively controlling uneven wear in the vicinity of main groove (abstract).
Claims 3, 5, 13, and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofensend (US 2327057) and Suzuki (US 6302174) in view of GB 2329161 (hereinafter GB’161).
Regarding claims 3 and 13, Ofensend discloses that first groove wall has a recessed portion but did not disclose has a contour portion in an arcuate shape.  In the same field of endeavor pertaining to pneumatic tire, GB’161 discloses first recessed portion-5, has a contour portion in an arcuate shape passing through the deepest portion parallel with a ground contacting surface (Figure 1 showing the countour portion in an arcuate shape, the deepest portion parallel to the groove walls- 3,4).
It would be obvious for one ordinary skilled in the art to modify Ofensend tread structure with the teaching of GB’161 for the purpose of to provide flexibilty to the rib edges over the entire tread circumference reduced noise in a ground contacting tyre (abstract, GB’161).
Regarding claims 5 and 16-18, Ofensend discloses all the limitations of claim 1, except that  the deepest portion is in the range of from 0.1 to 0.5 times a groove width, which is a length between the groove edges, of the main groove.  In the same filed of endeavor pertaining to tire art, GB’161 discloses that extensions/recessed portion 5-6 extend outward and less than 50% of the groove width (Figure-1 page 4, last para).
Regarding claim 15, Ofensend discloses a lateral cross-sectional view of the first recessed portion passing through the deepest portion, the recess amount gradually decreases outwardly in a tire radial direction from the deepest portion (Figure 8, it has rounded end portions in the circumferential directions from a deepest portion with decrease in the recess amount).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DEBJANI ROY/Examiner, Art Unit 1741               

/MARC C HOWELL/Primary Examiner, Art Unit 1774